Citation Nr: 1202535	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  09-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened a previously denied claim for service connection for PTSD and denied the claim on the merits.

In a March 2009 substantive appeal, the Veteran requested a hearing before the Board.  In October 2009, he clarified that he was requesting a hearing before a Decision Review Officer.  He subsequently withdrew his request for any type of hearing in a written statement dated in May 2011.  38 C.F.R. § 20.704 (2011).  Therefore, the Board will proceed with adjudication of this appeal.

The Board observes that, while the RO construed the issue on appeal as service connection for PTSD, the record indicates that the Veteran has also been diagnosed with depression with psychosis, substance induced mood disorder, adjustment disorder with depressed mood, and substance abuse.  Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision. 

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In a July 2004 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran did not perfect an appeal and the decision became final.

2.  Evidence received since the last final denial of the Veteran's claim for service connection for PTSD is new, and is also material because it raises a reasonable possibility of substantiating that claim. 


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a July 2004 rating decision, the RO denied service connection for PTSD.  The Veteran filed a timely notice of disagreement with that RO decision.  However, following the issuance of the statement of the case in February 2006, he did not perfect his appeal by filing a timely a substantive appeal.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the July 2004 decision became final because the Veteran did not perfect a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The RO reopened the Veteran's claim for service connection for PTSD in a November 2007 rating decision and denied the claim on the merits.  While the RO found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end. 

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final denial in July 2004 consisted of service medical records, which were negative for complaints or clinical findings of psychiatric problems; VA medical records dated from May 2003 to November 2003 showing treatment for mental health problems and diagnoses of non-combat related PTSD, depression with psychosis or psychotic features, and chronic polysubstance abuse; and, the Veteran's statements regarding in-service stressors.  Based on the evidence then of record, the RO found that the Veteran did not have a diagnosis of PTSD in service and did not have a verifiable stressor.  Consequently, the claim was denied. 

In support of his application to reopen his claim, the Veteran has submitted more detailed information regarding his alleged stressor.  Specifically, he submitted a copy of a June 1975 Criminal Investigative Division (CID) report documenting the death of a soldier in February 1975 due to an accidental, self-inflicted gunshot wound.  Additionally, he submitted a lay statement from a soldier asserting personal knowledge that the Veteran was assigned to clean up the guard shack where the death occurred.  Based on the additional information provided by the Veteran, the RO submitted a request for verification from the U.S. Armed Services Center for Unit Records Research (CURR) of the Veteran's reported stressor.  In August 2007, a response was received confirming the non-hostile death of a soldier at Fort Benning in February 1975 by small arms fire.

As additional evidence in support of his acquired psychiatric disorder claim, the Veteran has submitted VA medical records showing that he continues to receive outpatient treatment for mental health problems, including PTSD.  Significantly, one of the Veteran's VA treating providers has diagnosed PTSD based on the Veteran's reported in-service stressor.

The Board finds that the newly received clinical records, lay statements, CURR response, and CID report, constitute evidence that is both new and material.  

The newly submitted evidence supports the Veteran's contentions that he currently suffers from an acquired psychiatric disorder that is attributable to his claimed in-service stressor or otherwise related to his military service.  Moreover, that new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating that claim.  38 C.F.R. § 3.303 (2011).  Specifically, that new evidence includes additional information, not previously of record, which tends to corroborate the Veteran's account of an in-service incident in which he cleaned up a guard shack following the accidental shooting death of a soldier in the guard shack.  Moreover, that new evidence suggests a nexus between that claimed in-service stressor and the Veteran's PTSD.  Additionally, that new evidence indicates that the claimed in-service stressor, or another aspect of the Veteran's service, may also have caused or aggravated his current psychiatric disorder.  Furthermore, that new evidence is presumed credible for the purpose of determining whether it is material to the Veteran's claim. 

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim relates to previously unestablished facts: competent evidence tending to corroborate his alleged PTSD stressor and otherwise suggesting a nexus between his current acquired psychiatric disorder and his military service.  The Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim is reopened.  To that extent only, the appeal is granted.  


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened.  To that extent only, the appeal is granted.  


REMAND

While the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's reopened psychiatric claim. 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  38 C.F.R. § 4.125(a) (2011).

Service connection for PTSD requires medical evidence diagnosing the condition under the criteria of DSM-IV in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 (July 13, 2010).

Here, the Veteran asserts that he developed PTSD on active duty while stationed at Fort Benning, Georgia.  Specifically, he contends that he was assigned the task of cleaning up blood in a guard shack after a soldier accidentally shot and killed himself.  As an additional in-service stressor, the Veteran reported that he was in an automobile accident where the car he was riding in was destroyed.

The record shows that the Veteran's claim was previously denied based on a lack of confirmed in-services stressors.  Since that denial, the Veteran has submitted a copy of a CID report relating to the accidental shooting death of a soldier at Fort Benning in February 1975.  Thereafter, the United States Armed Services Center for Unit Records Research independently verified the non-hostile death of a soldier at Fort Benning in February 1975 by small arms fire.  The Veteran's service personnel records show that he was stationed at Fort Benning in February 1975 where he served as an ammunition storage operations specialist, which adds plausibility of his first reported stressor.  The Veteran has also submitted a February 2007 lay statement from another veteran attesting to his knowledge that the Veteran was a permanent guard at the "Ammo Dump" at the time of the incident and that the Veteran was one of the guards involved with cleaning up the guard shack after the accident.  While the February 2007 lay statement does not specify the nature of the referenced incident or accident, the Board finds that the details relating to the guard shack and the Veteran cleaning up after the accident are sufficient to identify the subject incident as the accidental shooting reported by the Veteran.   Additionally, the Board observes that a June 1973 service medical records indicates that the Veteran injured his neck in an automobile accident.

Service medical records, including a June 1975 separation examination, are negative for complaints or clinical findings related to psychiatric problems.  Service personnel records show that the Veteran had 190 days of time lost and was absent without leave for a varying number of days in May 1972, November 1972, February to March 1973, June to July 1973, August 1973, May to June 1974, July to October 1974, and December 1974.
 
Post service medical records show treatment for mental health problems beginning around May 2003.  At that time, the Veteran reported a history of depression and symptoms to include occasional crying episodes, withdrawing from friends, and insomnia.  He also reported auditory and visual hallucinations, stating that he hears people saying bad things about him.  He reported drinking about a 12-pack of beer that day and also using cocaine.  He was diagnosed with depression with psychotic features.  The next month, the Veteran was seen in mental health and reported flashbacks about an incident that happened during service where he had to clean a room after one of his colleagues shot himself and died.  He also reported cocaine use.  He was diagnosed with PTSD and substance abuse.  Thereafter, VA medical records dated from November 2003 through October 2009 show periodic mental health treatment for psychiatric symptoms and substance abuse and diagnoses of non-combat related PTSD, substance induced mood disorder, adjustment disorder with depressed mood, cocaine dependence, cocaine abuse, and polysubstance abuse.  Significantly, during VA treatment in August 2005 and November 2006, the Veteran specifically discussed his reported in-service stressor and brought in the CID report related to the shooting incident in service, but was not diagnosed with PTSD on those occasions.

Here, the Board recognizes that the Veteran is competent, as a layperson, to give evidence about the mental health problems he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements, standing alone, are insufficient to warrant a grant of service connection in this instance.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, no VA examiner has yet rendered an opinion regarding the etiology of the Veteran's mental health problems.  Thus, in view of the Veteran's assertions and clinical history of psychiatric disorders, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  That new VA examination and opinion should expressly address the medical records, showing VA treatment for mental health problems, and the statements of the Veteran regarding his current symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Further, while mindful that Veteran has not alleged any in-service stressors related to a fear of hostile military or terrorist activity, the Board finds that, in order to afford him every opportunity to prevail on his claim, he should be afforded a VA examination that incorporates the revised PTSD regulations noted above.  

Finally, it appears that VA medical records may be outstanding.  The record shows that, as of October 2009, the Veteran was receiving periodic VA treatment for mental health problems.  However, no subsequent VA medical records have been associated with the claims folder.  Additionally, a May 2003 VA medical record suggests mental health treatment prior to that date.  Because it appears there may be additional VA medical records dated prior to May 2003 and after October 2009 that are pertinent to his claim, the Board finds that those additional records should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the Central Alabama VA Health Care System dated prior to May 2003 and dated since October 2009.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the lay evidence regarding the Veteran's alleged in-service stressors (cleaning blood from a guard shack following an accidental shooting and an automobile accident) and the service personnel records showing that he was AWOL for periods of time before and after his reported in-service stressors.  Additionally, the VA examiner should consider the post-service medical records showing that the Veteran has received treatment for PTSD and related psychiatric problems.  The VA examiner should also consider the lay evidence regarding a continuity of symptomatology of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following:

a)  Diagnose all current psychiatric disabilities.

b)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).   

c)  If a diagnosis of PTSD is warranted based upon an in-service stressor, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is predicated and state whether it is at least as likely as not (50 percent or more probability) that the diagnosis is related to the Veteran's period of active service.

d)  If a diagnosis of PTSD is warranted based upon an in-service stressor, state whether each stressor is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

e)  If a diagnosis of PTSD is not warranted, reconcile that conclusion with the previous diagnoses of PTSD in the VA medical records.

f)  Discuss whether it is at least as likely as not (50 percent or greater probability) that any other currently diagnosed psychiatric disorder, including depression with psychosis, or adjustment disorder with depressed mood, but excluding drug or alcohol abuse, was caused or aggravated beyond its natural progression by any aspect of the Veteran's military service.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


